Citation Nr: 1134075	
Decision Date: 09/12/11    Archive Date: 09/22/11	

DOCKET NO.  07-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, to include as due to diabetes mellitus.

4.  Entitlement to service connection for headaches, to include as due to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the VARO in Houston, Texas, that, in pertinent part, denied entitlement to the benefits sought.  

The case was previously before the Board in June 2009 and June 2010 at which times it was remanded for further development.  The case has been returned to the Board for appellate review. 

In a July 2011 communication the Veteran's daughter referred to ischemic heart disease and post-traumatic stress disorder.  To the extent that service connection is being sought for these disabilities, the matters are not for consideration at this time.  They have not been developed or adjudicated for the Board's review.  The matter is referred to the RO for appropriate action. 





FINDINGS OF FACT

1.  There is no documentation that the Veteran was in Vietnam during his active service.  

2.  Diabetes is not shown to be related to the Veteran's active service.  

3.  The Veteran does not have hypertension that is related to his active service.  

4.  Any current coronary artery disease is not related to the Veteran's active service.  

5.  The Veteran does not have headaches that are attributable to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. § 1110, 1131, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  

4.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims for VA benefits.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim as to all five elements of a service connection claim.  These are:  (1) Veteran status; (2) existence of a current disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  VA will also inform the claimant of information and evidence VA will seek to provide and inform him or her of information or evidence he or she is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra at 187; 38 C.F.R. §§ 3.159(b).  

A review of the record shows there has been compliance with the statutory requirements of the VCAA.  The case has been in appellate status for several years and has been remanded by the Board on two occasions for further development.  A search has been made for Morning Reports and research was conducted by the U.S. Joint Services Records and Research Center (JSRRC) and the National Archives and Archives Administration.  In a July 2011 communication, the Veteran indicated that he had received a Supplemental Statement of the Case and had no additional evidence to submit with regard to his appeal.  Accordingly, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal. 

Pertinent Law and Regulations

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disorder, the following must be shown:  (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during active military service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

For certain chronic diseases, to include diabetes, hypertension, and coronary artery disease, service connection may be granted if the disease process becomes manifest to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of Section 3.307(a)(6) are met even though there is no record of such disease during service provided further that the rebuttable presumption provisions of Section 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneiform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to acute, subacute, myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina, all chronic B-cell leukemia (including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft tissue sarcomas.  38 C.F.R. § 3.309(e).  

The diseases above shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) are also satisfied.  

VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning in January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  

A review of the record reveals that the Veteran's principal assertion is that while stationed in Korea from June 1963 to June 1964, he spent several days helping transport a number of vehicles from Korea to Vietnam.  At the hearing before the undersigned in March 2009, the Veteran stated that he was only in Vietnam for about "5, 6 days."  (Transcript, page 7).  

His personnel records from service disclose that from July 1963 to June 1964 his principal duty assignment was as a truckdriver with the Headquarters Company, 2nd Battalion, 17th Infantry, APO 7.  Efforts were made by VA in helping the Veteran corroborate his claim that his duties included transporting supplies and vehicles during those 5 or 6 days to Vietnam while he was stationed in Korea. These included a request made of the JSRRC.  A February 2010 response from the JSRRC reflected no documentation of any missions involving the 2nd Battalion, 17th Infantry, to the Republic of Vietnam.  However, it was indicated that morning reports pertaining to the unit "may determine if the unit documented the mission."  The pertinent evidence includes an April 2011 communication from the service department that a search of the morning reports for Headquarters Company, of the 2nd Battalion, of the 17th Infantry from February 1, 1964, to March 1, 1964 failed to identify the Veteran.  

Also, the Veteran has submitted copies of two pictures that he claims were taken in Vietnam in 1964.  However, the photographs do not identify the Veteran and contain no corroboration of the location of the photographs being in any specific location, including in Vietnam.  There is only a marking on the jeep referring to the "Royal Thai Army."  There is a number on the jeep that is not legible on the copy in the claims file.  

Of record is a June 2011 communication from VA's Appeals Management Center in Washington, D.C.  It was indicated that the JSRRC does not verify the originality of pictures and there was said to be no way of getting in touch with the Thai military to verify the authenticity of the pictures submitted by the Veteran.  The Board finds that at best, the photograph establishes that an individual is standing next to a jeep belonging to the Thai Government.  In no way does it place the Veteran anywhere specific, let alone in Vietnam.  VA is responsible for obtaining United States Government records, but not in obtaining records over which the United States has no control, such as any information from the Thai Government or any other government for that matter.  

The Board observes that the service treatment records do not reflect that the Veteran was seen for any symptoms that might be associated with diabetes, hypertension, headaches, and/or coronary artery disease.  In fact, in his report of medical history made in conjunction with separation examination in November 1964, the Veteran denied either having or having had any pertinent abnormality.  He only referred to two completely unrelated concerns.  Clinical examination at that time was entirely normal.  Additionally, laboratory testing included negative albumin and negative sugars.  A chest X-ray study was also negative.  It was stated he had no defects and was qualified for release from active duty.  

The initial documentation of the presence of the disabilities at issue did not come for years following service discharge.  The Veteran did not offer any theory of entitlement to service connection for the disabilities at issue for years following service discharge, other than asserting and attributing the onset of the disabilities to his reported exposure to Agent Orange during the less than one week he claims he set foot in Vietnam.  

In view of the foregoing, the Board finds the evidence of record does not show the onset of any of the disabilities at issue for more than many years following service discharge.  The etiology of each disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this case, no health care professional has related any of the disabilities at issue to the Veteran's active service.  

The Board also notes that with service connection not being in effect for diabetes mellitus, claims for service connection for hypertension, coronary artery disease, and/or headaches on a secondary basis to the diabetes mellitus are denied as a matter of law.  In other words, there is no legal basis for granting secondary service connection for any disorders in regards to the diabetes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    


ORDER

Service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.  

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied. 

Service connection for coronary artery disease, to include as secondary to diabetes mellitus, is denied.  

Service connection for headaches, to include as secondary to diabetes mellitus, is denied.  


 ____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


